Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 09/23/2022, in response to the rejection of claims 1-3, 6-11, 21 from the non-final office action, mailed on 06/24/2022, by amending claims 1, 9 and canceling claim 2, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 12-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Interpretations
(1) In regards to the “solids” across the claim list,
In the response to the claim objection of the previous OA, mailed on 11/26/2021, the applicants assert the term is to refer to sublimation material in a solid form and used throughout the specification.
Therefore, the term in the claim will be examined as a “solid”, not plural form “solids”.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 recites the “a plurality of apertures in a plurality of solids supports”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a plurality of apertures in the plurality of solids supports”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 20050006799, hereafter ‘799) in view of Zorich et al. (US 20040028569, hereafter ‘569).
Regarding to Claim 1, ‘799 teaches:
Vaporizer delivery ampoule ([0001]), and Vapor from material in a solid state may be delivered to a process chamber by heating the material ([0005], the claimed “A solids delivery ampoule”);
A container 300 and a lid 306 (Fig. 3, [0140], the claimed “comprising: an ampoule body and a lid defining an interior space”);
A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “the interior space containing a plurality of solids supports, each solids support configured to support a quantity of a sublimation solid”);
holder 310 may define through a generally central region of support surface 311 a generally circular opening through which tube 305 may extend and position an O-ring 316 between holder 310 and tube 305 and between holder 310 and holder 320 (Fig. 3, [0092], the claimed “and at least one of the plurality of solids supports comprising an aperture containing a seal”);
An outlet coupling 392 ([0140], the claimed “a vapor outlet port”);
Any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner…, an optical or infrared sensor, for example, may be used to direct radiation through space over material being vaporized and to detect such radiation to help monitor the concentration of vaporized material in such space. For one or more embodiments, the container may have one or more sight glasses through which one or more optical and/or infrared sensors may direct radiation into the container and/or detect radiation from the container to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized ([0158-0159], note the sight glass is installed in the opening or port on the container body or lid, the claimed “one or more level sensor ports; and one or more level sensors”).
‘799 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) each of the one or more level sensors extending through the one or more level sensor ports into the interior space,
(1B) and a first level sensor extending through the aperture and the seal, wherein the first level sensor extends through a plurality of apertures in a plurality of solids supports.

In regards to the limitation of 1A:
‘569 is analogous art in the field of apparatus to deliver process chemical (abstract). Fig. 4 of ‘569 shows the sensor 126 extends through a port on a top of the container. This is well-known in the art, for instance, see US 20080179767, which was cited in the previous OA.

Before the effective filling date of the claimed invention, instead of the optical sensor of ‘799, it would have been obvious to a person of ordinary skill in the art to have adopted any known suitable level sensor, such as a level sensor extending through a sensor port on the lid of the ampoule, in the apparatus of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

In regards to the limitation of 1B:
‘799 further clearly teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner… ([0158]). Further, Figs. 3 and 5 shows the tube 305 extends through plural openings having plural seals in the plural holders stacked in a vertical direction.

Fig. 4 of ‘569 also shows the sensor 126 extends through an opening of the bottom plate 106 to reach the lower chamber 102.

Consequently, emphasized again, due to the plurality of holders of ‘799 stacked in a vertical direction of the container, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary to have added an opening having a seal, which is similar to the opening having the seal for the tube 305, into bottom floor of each of the plural holders of ‘799, then to have extended the imported level sensor, through each opening having the seal, for the purpose of reaching to lower positioned holder without the precursor from falling down through the opening.

Still furthermore, in case the applicants keep arguing that the openings having the seals of ‘799 is only for inserting the tube 305,

Before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary to have added different sized and/or shaped openings in the bottom of the holders, for the purpose of providing a passage to allow the sensor to reach lower holder, because the tube already provides a passage to reach lower space and has a proper sealing to prevent the precursor from falling down through the opening on the bottom, thus adding additional opening with seal does not require higher skill beyond an ordinary skill. Emphasized again, use of the openings for either gas delivery or sensor is mere different use of the openings.

Regarding to Claim 6,
‘799 teaches A holder for one or more embodiments may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow through the holder. A holder for one embodiment may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow from below the holder and over and/or through material supported by the holder (Fig. 5, [0102], see tubes 317, 318, 327, 328, the claimed “further comprising one or more vent tubes configured to convey vapor upwards from the at least one of the plurality of solids supports”).

Regarding to Claim 7,
‘799 teaches A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “wherein the plurality of solids supports are a plurality of trays”).

Regarding to Claim 8,
‘799 teaches an inlet coupling 391 may be coupled to tube 305 to help regulate the introduction of gas into container 300 ([0140]), and a carrier gas is introduced into the container ([0156], the claimed “further comprising a carrier gas inlet”).

Regarding to Claims 9-10,
‘799 teaches one or more optical and/or infrared sensors ([0159], note other level sensor also can be in plural, emphasized again, ‘799 clearly teaches plurality of sensors).
Therefore, in ‘799, when the plurality of level sensors are used, it is obvious that the container also has plurality of sensor ports on the container, for each sensor position, as a result, the plural sensor ports clearly has at least one arrangement form of the plural sensors.
This clearly reads all the limitations “wherein the one or more level sensor port are a plurality of level sensor ports, and the plurality of level sensor ports are all distributed” of Claim 9 except the “along one straight line”, and “wherein the one or more level sensor port are a plurality of level sensor ports, and the plurality of level sensor ports are all distributed such that the plurality of level sensor ports” of Claim 10, except the “do not form one straight line”.

However, unless ‘899 specifically discloses the straight arrangement form, a person of ordinary skill in the art would have obviously considered that all other arrangements of the plurality of sensor ports clearly belongs to at least the “not straight form”, because all the arrangement forms excluding the “straight form” intrinsically belongs to the “not a straight form”. This clearly teaches the undisclosed feature of the Claim 10.

Still furthermore, modifying the “not straight form” into the “straight form” is also an obvious matter, because when a first option from two options, which include the “straight form” and “not straight form”, is selected, selecting the other option does not require a higher skill beyond an ordinary skill. Further, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. This clearly teaches the undisclosed feature of the Claim 9.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘799 and ‘569, as being applied to Claim 1 rejection above, further in view of Siegele et al. (US 20020038676, hereafter ‘676).
Regarding to Claim 3,
‘799 and ‘569 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches and the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor.

‘676 is analogous art in the field of chemical delivery system (abstract). ‘676 teaches a bulk container 20 is provided with a metallic level sensor assembly 21 including a metallic level sensor 39 preferably comprised of a two pole reed switch triggered by a metallic float 24 ([0067]), and Metallic float 24 contains a fixed magnet 23 and is held captive on a hollow metallic shaft 28 ([0068]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a reed switch sensor, as the level sensor of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 11,
‘799 teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner ([0158]), and also ‘676 teaches a control unit 40 to supervise and control the refill operation and to monitor the level of the bulk container ([0049]).
Herein, because action of the signal receiving and action of determining the empty or near empty of materials are controlled by a controller, which includes an automatic controller by a computer or manual controller by an operator, it is obvious that the controller would have commended an action of replacing or refilling the container based on the signal (this clearly reads into the claimed “further comprising a controller configured to: receive a level signal from each of the one or more level sensors; and determine whether the solids delivery ampoule is to be replaced based on the level signals received from each of the one or more level sensors”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘799 and ‘569, as being applied to Claim 1 rejection above, further in view of ‘676 and Zorich et al. (EP 1006219, filed in IDS, hereafter ‘219).
Regarding to Claim 21,
The teaching of ‘676 was discussed in the claim 3 rejection above, thus it teaches the same limitation of claim 21 as the claim 3, “wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor”.

‘799 further teaches vaporizer 110 comprises structure to define a mesh ([0051]).

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional mesh, into the vaporizer of ‘676, for the purpose of improving the directing of the gas, and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

‘799, ‘569 and ‘676 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 21: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, a mesh, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on the mesh, and the mesh rests on a surface of the quantity of sublimation solid measured by the level sensor.

Again, ‘799 teaches metallic float 24 contains a fixed magnet 23 ([0068]).

‘219 is analogous art in the field of level sensing (title). ‘219 teaches the primary disadvantage of the float probe is that it immerses a moving object in the 25 ultra pure fluid. This can produce some level of particulate contamination, although appropriate cleaning of the probe can minimize particulate shedding. In addition, a highly viscous material may cause the float to stick, preventing its use as a level sensing device ([0008]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the additional mesh of ‘799, between the metallic float having the magnet and the surface of the material in the vaporizer, for the purpose of reducing direct contact between the float and the material surface, thus minimizing possible particulate contamination and material stick on the float.
Further, the installment of the additional mesh is obtained by merely rearranging the mesh at any desired location within the vaporizer. Emphasized again, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Response to Arguments
Applicants’ arguments filed on 06/14/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that the cited references do not teach the new limitations “an aperture containing a seal” and “the first level sensor extends through a plurality of apertures in a plurality of solids supports” of claim 1, see pages 7-8.
This argument is found not persuasive.
The examiner maintains the teaching of the cited references still clearly establishes obviousness for the new feature as claimed, as discussed in the claim rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718